247 S.W.3d 605 (2008)
STATE of Missouri
v.
Vaughn L. JACKSON.
No. ED 89663.
Missouri Court of Appeals, Eastern District, Division Five.
March 18, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., NANNETTE A. BAKER, J., and KURT S. ODENWALD, JR., J.

ORDER
PER CURIAM.
Vaughn Jackson ("Defendant") appeals from his conviction for second-degree robbery in the Circuit Court of St. Louis City. In his sole point on appeal, Defendant contends that the trial court erred in denying his motion to dismiss for violation of his right to a speedy trial. He claims that he suffered an unreasonable delay of fourteen months that was not attributable to his own actions and he was prejudiced.
*606 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).